Citation Nr: 9911389	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-40 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,954, 
including whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1990 to 
March 1992.  

This matter arises from a decision rendered in July 1996 by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Cleveland, Ohio, Regional 
Office (RO).  Therein, it was held that waiver of recovery of 
the overpayment at issue was precluded by the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


REMAND

It appears from contentions offered by the veteran and by his 
representative that the veteran is questioning whether an 
overpayment was properly created to begin with.  In this 
regard, the veteran and his representative refer to the fact 
that the Committee has apparently found no fault on the 
veteran's part and concluded that he did everything required 
of him in connection with his compensation award.  It does 
not appear that a formal determination has been made on the 
question of whether the $3,954 overpayment of compensation 
has been made.  Since resolution of this question may affect 
the waiver issue currently in appellate status, the Board 
must defer appellate review pending a formal determination by 
the RO. 

The Board also notes that the Committee's waiver 
determination was based upon various financial status reports 
submitted by the veteran in 1996.  However, the veteran's 
circumstances have since changed.  Further development of the 
veteran's financial status is therefore in order.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should review the evidence and 
determine whether the $3,954 overpayment 
of disability compensation was properly 
created under all applicable laws and 
regulations.  The RO should specifically 
determine whether the overpayment was due 
to sole VA error. 

2.  If the RO determines that the 
overpayment was properly created, the 
Committee should take appropriate action 
to develop the veteran's financial 
status.  In this regard, the veteran 
should be requested to submit an updated 
VA Form 20-5655, Financial Status Report. 

3.  The Committee should then review the 
expanded record and determine whether 
waiver of recovery of the overpayment is 
warranted under the principles of equity 
and good conscience.  If the benefit 
sought on appeal is not granted, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case addressing both the creation and the 
waiver questions.  After they are 
afforded a reasonable opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to ensure due process of law 
and a proper record for eventual appellate review.  The Board 
intimates no opinion regarding the final disposition of the 
claim.  The veteran and his representative are free to submit 
additional evidence and argument in support of the appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




